ARNOLD, Judge.
There is no merit to respondent’s contention that no competent evidence was before the court to show he had no driver’s license. Obviously, respondent was less than sixteen years old, the legal age to be licensed to drive, G.S. 20-9(a), since he was within the juvenile jurisdiction of the court. He admitted to the officer that he had no driver’s. license, and he was unable to produce a license upon the officer’s request. Evidence that respondent had no driver’s license is overwhelming and uncon-tradicted.
Respondent contends that there is insufficient evidence to prove that he wrongfully broke and entered into the Bill Whit-low Grocery & Service Station. Since the property found in the car he was driving was not identified by the owner as that stolen from his store, according to respondent, there is no evidence to prove that he stole the property. He argues that since the doctrine of possession of recently stolen property does not apply in this case there was insufficient evidence to support the charge.
*387If respondent had been charged with breaking or entering and larceny there might be merit in his position. However, respondent was charged with breaking or entering in violation of G.S. 14-54 (b). The State’s position is that there was sufficient circumstantial evidence to support the charge. We agree. Circumstantial evidence is sufficient to take the case to the jury if there is “ . . . any evidence tending to prove the fact in issue or which reasonably conduces to its conclusion as a fairly logical and legitimate deduction, and not merely such as raises a suspicion or conjecture in regard to it .... ” State v. Parker, 268 N.C. 258, 260, 150 S.E. 2d 428 (1966), quoting, State v. Stephens, 244 N.C. 380, 93 S.E. 2d 431 (1956). As State’s brief points out, there was sufficient circumstantial evidence from which the court could have found that respondent committed the breaking or entering: (1) numerous items similar, though not identified, as those stolen were found in the car driven by respondent; (2) respondent’s companion in the car had a fresh cut on his hand and at the store that was broken into blood was found on the window and near the cash register; (3) and the officer’s observation of the car being driven by respondent under suspicious circumstances “backing out from behind” the store and thereafter stopping the car.
Respondent next assigns as error and argues that the court revoked his probation in violation of G.S. 110-22 because he did not receive proper notice and hearing as required by that statute. It is apparent from the order entered that prior to this action respondent had been placed on probation by the very same judge who heard this juvenile proceeding. Among the conditions of his probation was a requirement that he violate no laws. However, respondent was not before the court to determine if his probation should be revoked pursuant to G.S. 110-22. He was properly before the court, under the authority of G.S. 7A-285, to determine if he should be adjudicated a “delinquent child” within G.S. 7A-278(2). The indicia of delinquency are violations of (1) the criminal law, (2) the motor vehicle laws, or (3) the conditions of previous probation. Respondent was brought to this juvenile hearing on petitions which charged (1) a violation of the criminal law and (2) a violation of the motor vehicle laws. It appears that adjudication of guilt of the juvenile petitions in this case would also prove a violation of probation. Nevertheless, no hearing was held to revoke probation, and therefore no notice was necessary. (There is no contention that respondent had inadequate notice of the juvenile hearing.)
*388Respondent was committed after the court found “that community based residential care is not available.” His argument, that the lack of community based residential care in Rockingham County, which results in his commitment outside his community, denies him equal protection of the law, is unfounded. No authority is cited, but respondent’s argument is that he has suffered from an act of unfair discrimination because his community is not wealthy enough to provide facilities that might be available elsewhere in the State. This argument, with respect to educational facilities, was rejected by the United States Supreme Court in San Antonio School District v. Rodriguez, 411 U.S. 1, 36 L.Ed. 2d 16, 93 S.Ct. 1278 (1973), reh. den. 411 U.S. 959, 36 L.Ed. 2d 418, 93 S.Ct. 1919 (1973). We also reject this position.
Finally, respondent says that the petition charging breaking and entering and larceny is insufficient because the petition fails to allege ownership of the building and the property carried away. As has already been noted, respondent misconstrues the petition. It does not charge breaking or entering with intent to commit larceny, a violation of G.S. 14-54(a). It charges respondent with a wrongful breaking or entering, G.S. 14-54 (b). It was not necessary to allege ownership.
Finding no error prejudicial to respondent the order of the court is
Affirmed.
Judges Parker and Martin concur.